        Case 7:20-cr-00104-UA Document 4 Filed 02/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           x

 UNITED STATES OF AMERICA                      INDICTMENT


               v
                                               20 Cr. JOH
 ANDRE DECKER/



             Defendant.


                                           x

                               COUNT ONE

                          (Felon in Possession)

     The Grand Jury charges:

     On or aboufc January 26, 2020, in the Southern District of New


York and elsewhere/ ANDRE DECKER, the defendant/ knowing that he

had previously been convicted in a court of a crime punishable by

imprisonment for a term exceeding one year/ knowingly and


intentionally did possess, in and affecting commerce, a firearm/


to wit/ a loaded Smith and Wesson 9 mm model 639 firearm wifch

serial number TAT3313/ which previously had been shipped and

transported in interstate and foreign commerce.


     (Tifcle 18, Unifced States Code, Sections 922(g)(1) and 2.)




FOREPERSON                            GEOFF^Y ^. HERMAN
                                      United Stafces Afcfcorney
Case 7:20-cr-00104-UA Document 4 Filed 02/06/20 Page 2 of 2




        Form No. U.3A-33s-274 (Ed. 9-25-58)




           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK



              UNITED STATES OF AMERICA

                          V.



                    AJNDRE DECKSR,

                      Defendant*




                      INDICTMENT

                        20 Cr.


          (18 U.S.C. g§ 922(g)(l) and 2



                 GEOFFREY S. HERMAN
               United States Atfcorney
